EXAMINER’S AMENDMENT

I.	Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/4/2021.

II.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Joshua Puvak on 5/21/2021.
The application has been amended as follows: 

(Currently Amended) A method, comprising:
	placing a dye-impregnated surface of an implant template in contact with a recipient’s bone so that the dye colors the bone at points that are raised above their surroundings, wherein the dye-impregnated surface of the implant template has a distal surface area corresponding to a distal surface area of an implant to be fit to the recipient’s bone;
drilling the colored areas in order to ensure that the surface to which the implant is affixed is smooth; and
positioning the implant in the recipient’s bone.

(Original) A method, comprising:
placing a dye-impregnated surface of an implant template in contact with a recipient’s bone so that the dye colors the bone at points that are raised above their surroundings;
drilling the colored areas in order to ensure that a surface of the bone to which an implant is to be attached is smooth and thereby does not result in pockets between the surface of the bone and a surface of the implant that is to be attached to the bone; and
attaching the implant to the recipient’s bone.

(Original) [AltContent: connector]A method, comprising:
placing a distal surface of an implant template in contact with a bone, wherein the distal surface of the implant template has surface area dimensions that are substantially the same as surface area dimensions of a distal surface of an implant to be affixed to the bone;
delineating an area of the bone at which to affix the implant;
drilling out the bone within the delineated area in order to accommodate the implant;
inserting the template into the drilled out area so that a layer of dye impregnated material on the distal surface of the template is in contact with a proximal surface of the bone and edges of the drilled out area;
drilling further regions of the drilled out area that are colored by the dye;
repeating the inserting and drilling further regions until the drilled out area is uniformly coated with dye upon contact with the template; and 
affixing the implant to the drilled out area.

(Original) The method of claim 3, wherein the delineating includes using the dye impregnated template as a stamp to mark the area to be drilled out on the bone, without needing to draw a line around the template.

(Original) The method of claim 3, wherein the placing the distal surface of the template in contact with the bone comprises contacting the layer of dye- impregnated material on the distal surface of the template with the bone, and the delineating an area comprises identifying the area of bone that has been colored by the dye.

(Original) The method of claim 3, wherein the bone is selected from: skull, hip, jaw, and femur.

(Original) The method of claim 3, wherein the dye is a sterile biocompatible material selected from:
surgical skin markers, tattoo ink, and micronized color pigment in oil-wax emulsion.

(Original) The method of claim 3, wherein the dye-impregnated material is a micro fleece paper with high color storage capacity.

(Original) The method of claim 3, wherein the implant is a component of an implantable hearing prosthesis.

 (Original) The method of claim 9, wherein the implantable hearing prosthesis is selected from: 
a cochlea implant, a middle ear implant, a bone conduction implant and a direct acoustic cochlear implant.

(Original) The method of claim 3, wherein the material is a sponge, a polymer, or a cellulose pad.

(Original) The method of claim 3, wherein the dye is biocompatible.

(Original) The method of claim 3, wherein the template is made of titanium.

(Original) The method of claim 3, wherein the repeating takes place from 1 - 5 times.

(Original) The method of claim 3 wherein the template has proximal and distal surfaces, and wherein the distal surface is covered in a dye-impregnated material, and wherein the proximal surface has an attachment member affixed to it.

(Withdrawn) A surgical tool, comprising:
a surgical template configured to fit an implant to a recipient's bone, wherein the surgical template comprises a rigid first member having proximal and distal surfaces, wherein the distal surface is configured to be covered in a dye- impregnated material, wherein the proximal surface has an attachment member affixed to it, and wherein the distal surface area dimensions corresponding to area dimensions of a distal surface of the implant.

(Withdrawn) The surgical tool of claim 17, wherein the first member is planar.

(Withdrawn) The surgical tool of claim 17, wherein the dye-impregnated material is a sponge, a polymer, or a cellulose pad.

(Withdrawn) The surgical tool of claim 17, wherein the dye-impregnated material is a micro fleece paper with high color storage capacity.

(Withdrawn) The surgical tool of claim 17, wherein the dye is a sterile biocompatible material selected from: surgical skin markers, tattoo ink, and micronized color pigment in oil-wax emulsion.


III.	The following is an examiner’s statement of reasons for allowance: the claims distinguish over closest prior art cited in the 892, with U.S. 2014/0099604 to Kurpis being exemplary. Kurpis discloses placing a dye-impregnated surface of template 100 in contact with a recipient’s tooth so that the dye colors the tooth at points that are raised above their surroundings but fails to disclose at least: the dye-impregnated surface of the implant template has a distal surface area corresponding to a distal surface area of an implant to be fit to a recipient’s bone; drilling the colored areas in order to ensure that the surface to which the implant is affixed is smooth; and positioning the implant in the recipient’s bone or drilling colored areas in order to ensure that a surface of a bone to which an implant is to be attached is smooth and thereby does not result in pockets between the surface of the bone and a surface of the implant that is to be attached to the bone; and attaching the implant to the recipient’s bone or repeatedly inserting the template and drilling regions until a drilled out area is uniformly coated with dye upon contact with the template; and affixing an implant to the drilled out area. There is no obvious reason to modify Kurpis to accommodate each and every one of Applicants' limitations without the use of improper hindsight reasoning.

	

IV.	This application is in condition for allowance except for the presence of claims 16-20 directed to an invention non-elected without traverse.  Accordingly, claim 16-20 have been cancelled.

V.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775